 Case: 1:19-cr-00669 Document #: 276 Filed: 06/17/21 Page 1 of 2 PageID #:3121

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:19−cr−00669
                                                           Honorable Edmond E. Chang
Gregg Smith, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 17, 2021:


         MINUTE entry before the Honorable Edmond E. Chang as to Gregg Smith,
Michael Nowak, Christopher Jordan, and Jeffrey Ruffo: Defendant Jordan's motion for
one−week continuance of the trial [275] is denied in large part: the trial shall commence
on 10/19/2021 rather than 10/18/2021. On the front−end, given the overall lead time to the
trial (the trial date was set on 10/23/2020, R. 220), as well as the more−specific
preparation time provided by interim deadlines set by the Court for various government
disclosures, R. 260, and the time between the pretrial conference on 08/30/2021 (which
was intentionally set well before trial), defense counsel should be able to adequately
prepare for trial before the family event. On the back−end, a one−week delay puts what
would have been the last week of trial squarely into Thanksgiving week. That will make it
much more difficult to seat a jury given the many, many scheduling conflicts that are
likely to be posed by that week. And it all but guarantees that the trial actually will extend
beyond Thanksgiving week, given that the entire District Court typically closes on the
Friday after Thanksgiving as well. The one−day continuance will provide the travel buffer
that is needed. (The Court also notes that if indoor−pandemic restrictions remain in place
(and no proof of vaccination is required), there is an additional risk of delay. The District's
Restart Task Force has been pushing trial dates by one or two days as it is by necessity,
because so long as the pandemic restrictions remain in place, it takes three courtrooms to
hold a criminal trial (trial room, jury room, and public−viewing room) and a fourth during
jury selection (to accommodate the venirepersons who are not being questioned yet). So it
is possible that whatever the start date, there might be two additional days of delay.) The
tracking status hearing of 06/18/2021 is reset to 07/02/2021 at 8:30 a.m., but to track the
case only (no appearance is required, the case will not be called). Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
 Case: 1:19-cr-00669 Document #: 276 Filed: 06/17/21 Page 2 of 2 PageID #:3122

refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
